
	

113 S1480 IS: To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to provide assistance for condominiums and housing cooperatives damaged by a major disaster, and for other purposes.
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1480
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Schumer (for himself
			 and Mrs. Gillibrand) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to provide assistance for condominiums and housing
		  cooperatives damaged by a major disaster, and for other
		  purposes.
	
	
		1.DefinitionsSection 102 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) is amended by
			 adding at the end the following:
			
				(13)CondominiumThe term condominium means a
				multi-unit housing project in which each dwelling unit is separately owned, and
				the remaining portions of the real estate are designated for common ownership
				solely by the owners of those units, each owner having an undivided interest in
				the common elements, and which is represented by a condominium association
				consisting exclusively of all the unit owners in the project, which is, or will
				be responsible for the operation, administration, and management of the
				project.
				(14)Housing
				cooperativeThe term
				housing cooperative means a multi-unit housing project in which
				each dwelling unit is subject to separate use and possession by one or more
				cooperative members whose interest in such unit, and in any undivided assets of
				the cooperative association that are appurtenant to such unit, is evidenced by
				a membership or share interest in a cooperative association and a lease or
				other document of title or possession granted by such cooperative as the owner
				of all cooperative property.
				.
				
		2.Condominiums and
			 housing cooperatives damaged by a major disaster
			(a)Individuals and
			 Households ProgramSection
			 408(b)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5174(b)(1)) is amended—
				(1)by striking
			 The President and inserting the following:
					
						(A)In
				generalThe
				President
						;
				and
				(2)by adding at the
			 end the following:
					
						(B)Condominiums and
				housing cooperativesFor
				purposes of providing financial assistance under subsections (c)(2) and (c)(3)
				with respect to residential elements that are the legal responsibility of an
				association for a condominium or housing cooperative, the terms
				individual and household include the association for
				the condominium or housing
				cooperative.
						.
				(b) Maximum amount
			 of assistanceSection 408(h)
			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5174(h)) is amended by adding at the end the following:
				
					(3)Special rule for
				condominiums and housing cooperatives
						(A)In
				generalIn lieu of the limit established under paragraph (1), the
				maximum amount of assistance that an association for a condominium or housing
				cooperative may receive under this section with respect to a single disaster
				shall be an amount to be determined by the President by regulation.
						(B)Adjustment of
				limitThe amount determined by the President under subparagraph
				(A) shall be adjusted annually in accordance with paragraph
				(2).
						.
			(c)ApplicabilityThe
			 amendments made by this section shall apply to a major disaster or emergency
			 declared by the President under the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5121 et seq.) after the date of enactment
			 of this Act.
			
